 

Exhibit 10.2

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made by and between Weiguo Xu
(“Consultant”) and Yosen Group (“Company”). Company and Consultant are
collectively referred to herein as “parties,” in singular or plural usages, as
required by context.

 

IT IS HEREBY AGREED AS FOLLOWS:

 

1.Term.

 

This Agreement shall commence on January 1, 2014 (the “Start Date”) and
Consultant shall provide the services detailed below for a period of 3 years
from the Start Date (the “Expiration Date”). This Agreement may be extended or
terminated sooner as provided below.

 

2.Services To Be Provided.

 

Consultant will provide services relating to supply sourcing, negotiation with
suppliers, logistics management, import and export compliances, international
business development and other matters as determined by the Company. Consultant
agrees to use his best efforts to promote Company’s interests, and to give
Company the benefit of his experience, knowledge, and skills. Consultant
undertakes to perform services in a timely and professional manner and to devote
such time, attention and skill to his duties under this Agreement as may
reasonably be necessary to ensure the performance of the Services to the
Company.

 

Nothing herein shall be deemed to preclude Company from retaining the Services
of other persons or entities undertaking the same or similar services as those
undertaken by Consultant hereunder or from independently developing or acquiring
materials or programs that are similar to, or competitive with, the services.

 

3.Compensation.

 

In consideration of the performance of the Services, Company will issue
Consultant 1,510,000 shares of the Company’s common stock.

 

4.Expenses.

 

Consultant shall be responsible for all his expenses including but not limited
to travel in connection with his work under this Agreement.

 

5.Liability.

 

Company will indemnify and hold Consultant harmless from and against any and all
liabilities incurred, brought or threatened to be brought or entered or enforced
or conducted against Company or any of its Connected Persons which arise out of
matters or transactions contemplated by or consequent upon Consultant or its
engagement under the terms of this Agreement, except to the extent that those
liabilities arise out of the willful default or gross negligence of Consultant,
or, as the case may be, such connected persons. The Consultant shall not bind or
commit Company to any third party agreements or arrangements or obligations
without the explicit written consent of Company.

 

6.Confidentiality

 

Consultant shall not disclose or appropriate to its own use, or to the use of
any third party, at any time during or subsequent to the term of this Agreement,
any secret or confidential information of Company or any of Company's affiliates
or subsidiaries of which Consultant becomes aware during such period. Upon
termination of this Agreement, Consultant shall promptly deliver to Company all
manuals, letters, notes, data and all other material is of a secret or
confidential nature that are under the control of the Consultant.

 



 

 

 

7.Entire Agreement

 

This Agreement represents the entire agreement between the parties. No amendment
or waiver of any provision of this Agreement, or consent to any departure by
either party from any such provision, shall be effective unless the same shall
be in writing and signed by the parties to this Agreement, and, in any case,
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

IN WITNESS WHEREOF, Company and Consultant have duly executed and delivered this
Agreement as of the day first written above.

 



CONSULTANT     YOSEN GROUP, INC       Weiguo Xu    Zhenggang Wang            
/s/ Weiguo Xu  

 /s/ Zhenggang Wang

Signature     Signature

 



 